
	

114 S2318 IS: To reauthorize the Land and Water Conservation Fund for 10 years, and for other purposes. 
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2318
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2015
			Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Land and Water Conservation Fund for 10 years, and for other purposes. 
	
	
 1.Reauthorization of Land and Water Conservation FundSection 200302 of title 54, United States Code, is amended by striking September 30, 2015 each place it appears and inserting September 30, 2025. 2.Allocation for Federal and State purposes (a)In generalSection 200303 of title 54, United States Code, is amended—
 (1)in the first sentence, by striking Amounts deposited and inserting the following:  (a)In generalAmounts deposited; 
 (2)in the second sentence, by striking The appropriations and inserting the following:  (b)AvailabilityThe appropriations; 
 (3)in the third sentence, by striking Amounts made available and inserting the following:  (c)RestrictionAmounts made available; and
 (4)by adding at the end the following:  (d)Allocation for Federal and State purposesThe appropriations deposited in the Fund under this section shall be made available as described in this chapter in the ratio of—
 (1)60 percent for State purposes; and (2)40 percent for Federal purposes..
 (b)Statement of estimated requirementsSection 200304 of title 54, United States Code, is amended— (1)in the first sentence, by striking There and inserting the following:
					
 (a)In generalThere; and (2)by striking the second sentence and inserting the following:
					
 (b)Allocation requirementThe statement under subsection (a) shall include assurances that, in accordance with section 200303(d), of the amounts made available from the Fund for the ensuing fiscal year—
 (1)60 percent shall be used for State purposes; and (2)40 percent shall be used for Federal purposes..
